 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 1 of 27 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   STEVEN JONES,                                       Case No:

            Plaintiff,
                                                       JURY TRIAL DEMANDED
            v.

   LIVONGO HEALTH, INC., GLEN
   TULLMAN, ZANE BURKE, CHRIS
   BISCHOFF, KAREN L. DANIEL, SANDRA
   FENWICK, PHILIP D. GREEN, and
   HEMANT TANEJA,

            Defendants.

       Plaintiff Steven Jones (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                  NATURE OF THE ACTION

       1.        This is an action against Livongo Health, Inc. (“Livongo” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in



                                                1
    Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 2 of 27 PageID #: 2




connection with the proposed acquisition of Livongo by Teladoc Health, Inc. (“Teladoc”) through

a wholly-owned subsidiary (the “Proposed Transaction”). 1

         2.     On September 15, 2020, Defendants caused to be filed with the SEC a Schedule

14A Definitive Proxy Statement (the “Proxy Statement”) pursuant to Section 14(a) of the

Exchange Act in connection with the Proposed Transaction.

         3.     In connection with the Proposed Transaction, Livongo shareholders will receive

0.592 shares of Teladoc stock and $4.24 in cash for each share of Livongo common stock they

own, in addition to a special cash dividend equal to $7.09 per share.

         4.     The Proxy Statement, which recommends that Livongo shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i) the

financial projections of Livongo and Teladoc; (ii) the financial analyses performed by Livongo’s

financial advisor, Morgan Stanley & Co. LLC (“Morgan Stanley”), in connection with its fairness

opinion; (iii) potential conflicts of interest involving Morgan Stanley; and (iv) the background of

the Proposed Transaction.

         5.     These material misrepresentations and omissions prevent the Company’s

shareholders from making a fully informed voting decision on the Proposed Transaction.

Accordingly, the Company’s shareholders will be irreparably harmed if these material

misrepresentations and omissions are not remedied before the October 29, 2020 shareholder vote

on the Proposed Transaction.




1
    The wholly-owned subsidiary is Tempranillo Merger Sub Inc.

                                                2
    Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 3 of 27 PageID #: 3




                                   JURISDICTION AND VENUE

          6.     The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by

the SEC (17 C.F.R. § 240.14a-9).

          7.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

          8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and Teladoc’s headquarters is located in New York. 2

          9.     In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                              PARTIES

          10.    Plaintiff is, and has been at all relevant times hereto, an owner of Livongo common

stock.

          11.    Defendant Livongo provides an integrated suite of solutions for the healthcare

industry in North America. The Company is incorporated in Delaware. The Company’s common

stock trades on the Nasdaq Global Select Market under the ticker symbol, “LVGO.”

          12.    Defendant Glen Tullman (“Tullman”) is the founder of Livongo and Chairman of

the Board of the Company.



2
    See Teladoc, Contact, https://teladochealth.com/contact/ (last visited Sept. 17, 2020).

                                                   3
 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 4 of 27 PageID #: 4




       13.     Defendant Zane Burke (“Burke”) is Chief Executive Officer (“CEO”) and a

director of the Company.

       14.     Defendant Chris Bischoff (“Bischoff”) is a director of the Company.

       15.     Defendant Karen L. Daniel (“Daniel”) is a director of the Company.

       16.     Defendant Sandra Fenwick (“Fenwick”) is a director of the Company.

       17.     Defendant Philip D. Green (“Green”) is a director of the Company.

       18.     Defendant Hemant Taneja (“Taneja”) is a director of the Company.

       19.     Defendants Tullman, Burke, Bischoff, Daniel, Fenwick, Green, and Taneja are

collectively referred to herein as the “Individual Defendants.”

       20.     Defendants Livongo and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       21.     Livongo’s solutions promote health behavior change based on real-time data

capture supported by intuitive devices and insights driven by data science. Livongo offers a

platform that provides cellular-connected devices, supplies, informed coaching, data science-

enabled insights, and facilitates access to medications. Its products include Livongo for diabetes,

Livongo for hypertension, Livongo for prediabetes and weight management, and Livongo for

behavioral health by myStrength.

       22.     On July 29, 2019, Livongo announced the closing of its Initial Public Offering

(“IPO”) of 14,590,050 shares of common stock at an offering price of $28.00 per share. Livongo

received net proceeds of $377.5 million from its IPO.




                                                4
 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 5 of 27 PageID #: 5




        23.      On May 6, 2020, Livongo issued a press release announcing its first quarter 2020

financial results. Livongo’s total revenue for the quarter was $68.8 million, up 115% year-over-

year. Defendant Burke commented that the COVID-19 pandemic accelerated the need for virtual

care models like Livongo and that Livongo was benefitting from this transition, stating in pertinent

part:

        “Livongo is well positioned to provide assistance to some of the most vulnerable
        populations during the COVID-19 pandemic - people with chronic conditions - and
        our remote monitoring, digitally powered and real-time personal coaching
        capabilities, and access to telehealth services are well suited to track vital signs of
        interest in maintaining the health of our Members,” said Zane Burke, Chief
        Executive Officer of Livongo. “The COVID-19 pandemic has accelerated the need
        for new virtual care delivery models like Livongo. We are pleased to announce our
        relationship with the Government Employees Health Association, Inc. (GEHA), to
        provide the Livongo for Diabetes, Hypertension, and Diabetes Prevention solutions
        for federal employees, retirees, and their dependents that receive GEHA medical
        coverage.”

        24.      The next day, Livongo’s stock rose $5.47 per share or over 11.6% to close at $52.43

per share on May 7, 2020.

        25.      In the wake of Livongo’s positive earnings release, on May 7, 2020 Mobi Health

News confirmed that Livongo, a digital health company, was seeing its business grow amid the

COVID-19 crisis. The article states, in pertinent part:

              New clients, COVID-19 demand pump up Livongo's Q1 revenue, 2020
                                        projections

        "Remote monitoring is here to stay," CEO Zane Burke said during yesterday's
        earnings call.

        By Dave Muoio May 07, 2020 03:09 pm
        A number of digital health companies have seen their businesses grow amid the
        COVID-19 crisis, and so far Livongo Health appears to be no exception. The
        company announced strong quarterly results headlined by revenue growth and a
        record number of client launches.




                                                  5
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 6 of 27 PageID #: 6




    Taking new agreements and the prospect of continued demand for virtual services
    into account, the company said that it has raised its full-year and second-quarter
    outlook.

    "There is no question in our mind that this pandemic has accelerated a more
    extensive virtual-care-delivery model," CEO Zane Burke said during yesterday's
    investor call. "Remote monitoring is here to stay, and we expect it to become the
    standard of care for the most vulnerable and expensive populations."

    The company also used its earnings report to announce a new contract with the
    Government Employees Health Association (GEHA) that will see Livongo's
    diabetes, hypertension and diabetes-management products made available to
    federal government beneficiaries covered by GEHA.

    TOPLINE

    Livongo's total revenue for the first quarter of 2020 came in at $68.8 million, a
    115% year-over-year increase that exceeded the company's early-April expectation
    of $65.5 to $66.5 million in total revenue. GAAP net loss was $5.6 million (–$0.06
    per share), compared to a $14.4 million loss (–$0.79 per share) reported last year.

    The company brought on 380 new clients in the first quarter to reach 1,252 total
    clients, a 44% increase over last quarter's 804. The company now reports 328,510
    members enrolled in its Livongo for Diabetes program, compared to 164,168 in Q1
    2019 and nearly 223,000 in Q4 2019. These increases bring the estimated value of
    Livongo's agreements to $89 million – just a few million shy of doubling Q1 2019's
    $48.1 million estimated value of agreements.

    ON THE RECORD

    "We began 2020 well positioned to pursue our mission of empowering people with
    chronic conditions to live better and healthier lives," Burke said. "Today, Livongo
    is even more strongly positioned. Increasingly, everyone is realizing that our
    remote-monitoring solutions and our focus on the most critical, vulnerable
    populations are necessary to support our members through this pandemic in the
    near term and longer term as the market continues to shift to a virtual care model."

    LOOKING BACK

    Livongo is nearing the one-year mark of its IPO, and has been steadily working to
    expand its data-driven "whole person platform" for chronic-condition management
    and health-behavior change.

    And much like the last quarter's report, where the company highlighted new
    agreements with major names like CVS and Express Scripts, Burke took the time
    to highlight Livongo's highest profile deals within the last few months. These

                                            6
 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 7 of 27 PageID #: 7




       included the closure of the major GEHA contract, and Livongo's selection as
       the first marketplace partner of the Health Transformation Alliance (HTA) and
       Welltok.

       LOOKING AHEAD

       Total revenue for the second quarter of the year is projected to fall between $73
       million and $75 million. Livongo is expecting 70% to 78% revenue growth for the
       full year, equating to a range of $290 million to $303 million in total annual
       revenue. This is a bump over the company's prior guidance of $280 million to $290
       million.

       While the company is primed to meet COVID-19 demand and deliver its digital
       platform to more clients, CFO Lee Shapiro noted that the epidemic's hardships
       could affect Livongo indirectly through the company's various affiliates.

       “The company continues to closely monitor the situation relating to the COVID-19
       pandemic for impacts on our business, as many of our clients and members have
       experienced economic challenges," Shapiro said in a statement. "Livongo is well
       positioned to deliver remote care for members at a time when clients appreciate the
       importance of ensuring the health of their beneficiaries and team members.”

       26.     Around June 2020, representatives of Teladoc and Livongo met to discuss a

potential business combination of the two companies.

       27.     On July 7, 2020, Livongo issued a press release announcing its preliminary second

quarter 2020 financial results. Livongo raised its revenue guidance for the quarter to the range of

$86 million to $87 million, up from prior guidance of $73 million to $75 million.

       28.     On this news, Livongo’s stock rose $16.13 per share or over 20.7% to close at

$93.76 per share on July 7, 2020.

       29.     On July 26, 2020, after months of negotiating a merger of Teladoc and Livongo,

the two companies were supportive of an exchange ratio which would provide for a fixed 40% pro

forma ownership of the combined company by Livongo’s shareholders if the implied value per

share of Livongo stock fell within a range of $131 per share to $139 per share, provided, however,

that if the implied value fell outside of this range the exchange ratio would be adjusted to ensure


                                                7
 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 8 of 27 PageID #: 8




the implied value per share would be equal to $131 to $139 per share. Based on the previous day’s

closing prices, such proposal would value Livongo common stock at $131 per share and Livongo

stockholders would collectively own approximately 43% of the combined company.

       30.     On Monday, July 27, 2020, Livongo’s stock closed at $108.56 per share, down

$0.57 per share from the previous closing price of $109.13 per share on Friday, July 24, 2020.

       31.     On July 31, 2020, Livongo’s financial advisor held discussions with Teladoc’s

financial advisor to “express concern regarding the exchange ratio framework underlying the

Teladoc July 26, 2020 offer” as the proposed price mechanism was not resulting in the value

allocation previously articulated in that offer due to Livongo’s appreciation in share price relative

to Teladoc’s stock. As of July 31, 2020, Livongo’s stock had closed at $127.25 per share,

representing an increase of $18.69 per share or 17.2% from Livongo’s closing stock price of

$108.56 per share on July 27, 2020.

       32.     On August 1, 2020, the Board discussed the impact of Livongo’s increasing share

price relative to Teladoc’s. As a result of this price movement, the price per share implied by the

exchange ratio that Teladoc and Livongo tentatively agreed upon in July 2020 was beginning to

imply a smaller premium to Livongo’s then prevailing stock price. The Board instructed Morgan

Stanley to revisit discussions with Teladoc regarding the exchange ratio. The Board believed that

Livongo shareholders should receive a reasonable premium.

       33.     On August 4, 2020, the Board continued to believe that the increasing price of

Livongo’s common stock warranted revisiting the prior tentatively agreed upon methodology for

determining the exchange ratio for the transaction. On August 4, 2020, Livongo’s stock had closed

at $144.53 per share, representing an increase of $35.97 per share or 33.1% from Livongo’s closing

price of $108.56 per share on July 27, 2020.



                                                 8
 Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 9 of 27 PageID #: 9




       34.     On or around August 3 and August 4, 2020, Teladoc management determined to

revise its July 26, 2020 proposal “in a manner that would result in Livongo’s stockholders

receiving 41% pro forma ownership of the combined company and $1.3 billion in cash, which

combined consideration implied a value per share of Livongo common stock of $151.58 and a 5%

premium to the then prevailing trading price of Livongo stock.” Defendant Tullman indicated to

Teladoc’s representative that the Board would not support an exchange ratio that implied less than

a 10% premium to Livongo’s trading price at announcement.

       35.     To salvage a deal, on August 4, 2020, Teladoc responded with a revised proposal

to Livongo “pursuant to which Livongo stockholders would receive per share merger consideration

of 0.5920 shares of Teladoc common stock and $4.24 in cash and a special cash dividend equal to

$7.09 per share (which, at the prevailing Livongo and Teladoc stock price, collectively implied

that Livongo stockholders would receive approximately 42% pro forma ownership of the

combined company and a value per share of Livongo common stock of $158.98, which represented

a 10% premium to the closing price per share of Livongo common stock on August 4, 2020).”

       36.     Thereafter, the Board discussed Teladoc’s revised proposal and determined it was

in the best interest of Livongo’s stockholders. The Board “determined to adjourn and reconvene

when the legal documentation for the transaction had been finalized and Morgan Stanley could

deliver its fairness opinion.”

       37.     On August 5, 2020, before market hours, Livongo reported its actual second quarter

2020 financial results, which far exceeded its July 7th preliminary forecasts. Livongo reported

$91.9 million in total revenue for the quarter, up 125% year-over-year. Defendant Burke touted

Livongo’s future growth and prospects, stating, in pertinent part:

       “Livongo entered 2020 with significant momentum and our strong results
       continued during the second quarter,” said Zane Burke, Chief Executive Officer of


                                                9
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 10 of 27 PageID #: 10




       Livongo. “Innovative employers and health plans are choosing Livongo due to our
       leading Consumer Directed Virtual Care model and our ability to deliver significant
       clinical and financial improvements through a one-to-many approach. As we
       experience the further adoption of virtual health and remote monitoring
       technologies as the new standard of care, Livongo continues to build on its
       leadership position.”

       38.      Indeed, the Company has performed so well that less than one year since Livongo’s

IPO closed, its stock price had increased over four-fold.

       39.      Despite Livongo’s strong prospects as a standalone company, on August 5, 2020,

before market hours, Teladoc and Livongo issued a press release announcing that they had entered

into a definitive merger agreement pursuant to which Livongo shareholders would receive 0.592

shares of Teladoc stock and $11.33 in cash for each Livongo share. Upon completion of the

merger, Teladoc shareholders would own approximately 58% of the combined company while

Livongo shareholders would own approximately 42%. The press release announcing the Proposed

Transaction states, in pertinent part:

             Teladoc Health and Livongo Merge to Create New Standard in Global
                         Healthcare Delivery, Access and Experience

       August 05, 2020 06:07 ET | Source: Teladoc Health, Inc.

        •    The only consumer centered virtual care platform for full spectrum of health
             needs to address accelerating consumer and client demand

        •    Combination of highly complementary leaders in virtual care and chronic
             condition management uniquely positioned to unlock the full potential of
             virtual care

        •    New high-quality care delivery model creates new category of solutions
             focused on delivering unrivaled whole-person care for better health outcomes
             at lower cost

        •    Significant quantifiable revenue expansion opportunities increase shareholder
             value as two of the fastest-growing companies in healthcare technology
             combine




                                                10
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 11 of 27 PageID #: 11




     PURCHASE, NY and MOUNTAIN VIEW, Calif., Aug. 05, 2020 (GLOBE
     NEWSWIRE) -- Teladoc Health (TDOC), the global leader in virtual care, and
     Livongo (LVGO), the leading Applied Health Signals company – today announced
     that they have entered into a definitive merger agreement. This merger represents a
     transformational opportunity to improve the delivery, access and experience of
     healthcare for consumers around the world. The highly complementary
     organizations will combine to create substantial value across the healthcare
     ecosystem, enabling clients everywhere to offer high quality, personalized,
     technology-enabled longitudinal care that improves outcomes and lowers costs
     across the full spectrum of health.

     Under the terms of the agreement, which has been unanimously approved by the
     Board of Directors of each company, each share of Livongo will be exchanged for
     0.5920x shares of Teladoc Health plus cash consideration of $11.33 for each
     Livongo share, representing a value of $18.5 billion based on the closing price of
     Teladoc Health shares as of August 4, 2020. Upon completion of the merger,
     existing Teladoc Health shareholders will own approximately 58 percent and
     existing Livongo shareholders will own approximately 42 percent of the combined
     company.

     The combination of Teladoc Health and Livongo creates a global leader in
     consumer centered virtual care. The company will have expected 2020 pro forma
     revenue of approximately $1.3 billion, representing year over year pro forma
     growth of 85 percent. Demonstrating the power of the combined platform and the
     scalability of the data driven and virtual ethos, the combined company is expected
     to have pro forma Adjusted EBITDA of over $120 million for 2020.

     “This merger firmly establishes Teladoc Health at the forefront of the next-
     generation of healthcare,” said Jason Gorevic, CEO of Teladoc Health. “Livongo
     is a world-class innovator we deeply admire and has demonstrated success
     improving the lives of people living with chronic conditions. Together, we will
     further transform the healthcare experience from preventive care to the most
     complex cases, bringing ‘whole person’ health to consumers and greater value to
     our clients and shareholders as a result.”

     “This highly strategic combination will create the leader in consumer-centered
     virtual care and provides a unique opportunity to further accelerate the growth of
     our data-driven member platform and experience,” said Glen Tullman, Livongo
     Founder and Executive Chairman. “By expanding the reach of Livongo’s
     pioneering Applied Health Signals platform and building on Teladoc Health’s end-
     to-end virtual care platform, we’ll empower more people to live better and healthier
     lives. This transaction recognizes Livongo’s significant progress and will enable
     Livongo shareholders to benefit from long-term upside as the combined company
     is positioned to serve an even larger addressable market with a truly unmatched
     offering.”



                                             11
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 12 of 27 PageID #: 12




     Strategic and financial benefits of the combination

     •   The combination joins two highly complementary companies to create an
         unmatched, comprehensive platform for virtual healthcare delivery. By
         bringing together leaders in virtual health and chronic condition management,
         the merger combines comprehensive clinical expertise with a rich technology
         and data-driven experience; prevention and chronic condition management with
         acute and specialty care; behavior change expertise with data science; global
         footprint with products meeting global need; access with innovation and two of
         the fastest growing companies in health technology.

     •   Combining clinical expertise with deeper, more comprehensive consumer
         health insights to deliver the highest quality care and improve
         outcomes. The transaction combines Teladoc Health’s broad integrated
         services across virtual care with Livongo’s data-driven approach to providing
         actionable, personalized, and timely health signals to create a comprehensive
         virtual healthcare delivery system. The combined company’s platform will
         feature the full range of health support – from AI+AI engine-driven “nudges”
         and health coaches to therapists and board-certified physicians and the world’s
         leading specialists – available anytime, anywhere to ensure the right care is
         always delivered.

     •   Focusing on prevention as a critical lever for reimagining healthcare
         delivery. Together, Teladoc Health and Livongo will empower consumers to
         proactively manage their wellbeing with the help of a single, comprehensive
         partner across the full spectrum of health, whether they are at-risk of, or living
         with, chronic conditions or need acute care. By tapping into data and care
         anytime, anywhere, consumers will have real-time information and guidance to
         stay healthy and avoid the unchecked progression of illness.

     •   Joining two leaders in consumer behavior change, bringing millions more
         consumers into virtual care and building even deeper consumer and
         provider relationships. Teladoc Health’s flywheel approach to continued
         member engagement combined with Livongo’s proven track record of using
         data science to build consumer trust will accelerate the combined company’s
         development of longitudinal consumer and provider relationships.

     •   Expanding Teladoc Health’s portfolio and footprint with Livongo’s
         leadership in addressing underpenetrated and underserved chronic
         condition populations. Teladoc Health’s global reach, including 70 million
         customers in the United States, and significant access to high growth segments
         in that market (e.g., Medicare and Medicaid) give Livongo a stronger platform
         to reach millions of new consumers, at risk of, or living with chronic disease.

     •   Complementary cultures and operating philosophies that put a premium
         on health equity. Teladoc Health has long focused on virtual care as the “great


                                              12
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 13 of 27 PageID #: 13




         equalizer” expanding access to underserved communities facing negative social
         determinants of health. With Livongo’s focus on chronic conditions, which
         disproportionately impacts underserved communities, the combined company
         will be positioned to make meaningful progress on addressing long-standing
         disparities.

     •   Significant shareholder value creation and revenue acceleration
         opportunities. The combined company is positioned to execute quantified
         opportunities to drive revenue synergies of $100 million by the end of the
         second year following the close, reaching $500 million on a run rate basis by
         2025. These opportunities include increased cross-selling and penetration into
         each company’s client base. They also include accelerating Livongo’s
         international expansion through Teladoc Health’s existing footprint, improving
         combined company member retention rates and driving more efficient
         enrollment. In addition to the quantified synergies, the combination offers
         significant unquantified synergies by enabling new care models and next
         generation solution opportunities. As a result of efficiencies, the combined
         company is expected to achieve cost synergies of $60 million by the end of the
         second year following the close, which can be reinvested to drive topline growth
         and margin expansion.

     Leadership & Governance

     Jason Gorevic, current CEO of Teladoc Health, will be the CEO of the combined
     company. Led by Teladoc Health chairman, David Snow, the newly combined
     Teladoc Health Board of Directors will be composed of eight members of the
     Teladoc Health Board and five members of the Livongo Board.

     Additional Transaction Details

     The transaction is expected to close by the end of Q4 2020, subject to regulatory
     and Teladoc Health and Livongo shareholder approvals and other customary
     closing conditions. The newly combined company will be called Teladoc Health
     and will be headquartered in Purchase, New York.

     Advisors

     Lazard served as exclusive financial advisor to Teladoc Health and Paul, Weiss,
     Rifkind, Wharton & Garrison LLP served as legal advisor.

     Morgan Stanley served as exclusive financial advisor to Livongo and Skadden,
     Arps, Slate, Meagher & Flom LLP served as legal advisor.

                                      *       *       *

     About Teladoc Health


                                             13
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 14 of 27 PageID #: 14




       Teladoc Health is transforming how people access and experience healthcare.
       Recognized as the world leader in virtual care, Teladoc Health directly delivers
       millions of medical visits across 175 countries each year through the Teladoc
       Health Medical Group and enables millions of patient and provider touchpoints for
       thousands of hospitals, health systems and physician practices globally. Ranked #1
       among direct-to-consumer telehealth providers in the J.D. Power 2019 U.S.
       Telehealth Satisfaction Study and Best in KLAS for Virtual Care Platforms for
       2020, Teladoc Health leverages more than a decade of expertise and real-time
       insights to meet the growing virtual care needs of consumers, healthcare
       professionals, employers and health plans. For more information, please visit
       teladochealth.com or follow @TeladocHealth on Twitter.

       About Livongo

       Livongo empowers people with chronic conditions to live better and healthier lives,
       beginning with diabetes and now including hypertension, weight management,
       diabetes prevention, and behavioral health. Livongo pioneered the category of
       Applied Health Signals to offer Members clinically based insights that focus on the
       whole person and make it easier to stay healthy. Using its AI+AI engine, Livongo’s
       team of data scientists aggregate and interpret substantial amounts of health data
       and information to create actionable, personalized and timely health signals
       delivered to Livongo Members exactly when and where they need them. The
       Livongo approach delivers better clinical and financial outcomes while creating a
       different and better experience for people with chronic conditions. For more
       information, visit: www.livongo.com or engage with Livongo on LinkedIn or
       Twitter.

       40.     The market for Livongo’s stock did not react favorably to this news. On August 5,

2020, Livongo’s stock fell $16.47 per share or over 11.3% to close at $128.06 per share that day.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       41.     As detailed herein, the Proxy Statement omits and/or misrepresents material

information concerning: (i) the financial projections of Livongo and Teladoc; (ii) the financial

analyses performed by Morgan Stanley; (iii) potential conflicts of interest involving Morgan

Stanley; and (iv) the background of the Proposed Transaction.

       42.     The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the Merger;


                                               14
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 15 of 27 PageID #: 15




(ii) Recommendation of the Livongo Board of Directors; Livongo’s Reasons for the Merger; (iii)

Opinion of Livongo’s Financial Advisor; and (iv) Livongo Unaudited Financial Projections.

       43.      Plaintiff may seek to enjoin the anticipated October 29, 2020 shareholder vote on

the Proposed Transaction unless and until the material misstatements and omissions (referenced

below) are remedied. Unless remedied, Livongo shareholders will be forced to make a voting

decision on the Proposed Transaction without full disclosure of all material information. In the

event the Proposed Transaction is consummated, Plaintiff seeks to recover damages resulting

from Defendants’ misconduct.

             1. Material Omissions Concerning Livongo’s and Teladoc’s Financial
                Projections

       44.      The Proxy Statement omits material information concerning Livongo’s and

Teladoc’s financial projections.

       (a)      Livongo’s Financial Projections

       45.      According to the Proxy Statement, Livongo’s management prepared two sets of

financial projections for Livongo for the third and fourth quarters of calendar year 2020 and

calendar years 2021 and 2022, which were then extrapolated for calendar years 2023 through 2030.

See Proxy Statement at 123-24. These projections are referred to in the Proxy Statement as “Plan

A projections” and “Plan B projections” (collectively, the “Company’s Projections”). Id. at 124.

       46.      The Plan A projections apparently “reflected an optimistic view of Livongo’s

projected financial results based on stable growth rates” while the Plan B projections “reflected

what Livongo’s management and the [Board] believed to be a more realistic view of Livongo’s

projected financial results based on an expectation that the growth and profitability in the

company’s industry would attract new market entrants, which would slow growth rates and

pressure margins.” Id.


                                               15
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 16 of 27 PageID #: 16




       47.     The Board “reached a consensus that Plan B [projections] represented the

appropriate framework for evaluating Livongo’s stand-alone valuation in comparison to the

merger with Teladoc and, therefore, the [Board] instructed Morgan Stanley to use the Plan B

projections for purposes of assessing the fairness of the merger with Teladoc.” Id. (emphasis

added). The Proxy Statement, however, fails to disclose which members of the Board had

misgivings concerning the aforementioned and their rationale for having such doubts.

       48.     The Proxy Statement fails to: (i) quantify the Board’s determination that the Plan

B projections were a “more realistic view of Livongo’s projected financial results” than the Plan

A projections; and (ii) provide a sufficient explanation for the Board’s conclusion.

       49.     The Proxy Statement fails to disclose the following concerning the Company’s

Projections: (1) all line items used to calculate (i) Revenue, (ii) Adjusted EBITDA, and (ii)

Unlevered Free Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       (a)     Teladoc’s Financial Projections

       50.     According to the Proxy Statement, Teladoc’s management prepared two sets of

financial projections for Teladoc through 2022, referred to in the Proxy Statement as “Case 1” and

“Case 2.” See Proxy Statement at 124. With these projections, Livongo extrapolated Teladoc’s

financial results for calendar years 2023 through 2030 and unlevered free cash flows for the third

and fourth quarters of calendar year 2020 and for calendar years 2021 through 2030. Id. The Board

reviewed these projections, including Teladoc’s unlevered free cash flows and extrapolations of

the unlevered free cash flows for 2023 through 2030, and approved their use by Morgan Stanley

in connection with its financial analyses. Id.

       51.     With respect to the Case 1 forecasts, the Proxy Statement fails to disclose: (1) all

line items used to calculate (i) Revenue, (ii) Adjusted EBITDA, and (iii) Unlevered Free Cash



                                                 16
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 17 of 27 PageID #: 17




Flow; (2) the Case 1 forecasts for the years 2023 through 2030; and (3) a reconciliation of all non-

GAAP to GAAP metrics.

       52.     The Proxy Statement fails to disclose the Case 2 forecasts and Livongo’s

extrapolations therefrom, as applicable.

       53.     The disclosure of the aforementioned projected financial information is material

because it would provide Livongo shareholders with a basis to project Livongo’s and the combined

company’s future financial performance and would allow shareholders to better understand the

financial analyses performed by the Company’s financial advisor in support of its fairness opinion.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by Livongo and its financial

advisor, the Company’s shareholders are also unable to determine how much weight, if any, to

place on the Company’s financial advisor’s fairness opinion in determining whether to vote for or

against the Proposed Transaction.

       54.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.




                                                17
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 18 of 27 PageID #: 18




§ 244.100. 3

       55.      Accordingly, in order to cure the materially misleading nature of the

aforementioned financial projections, Defendants must provide a reconciliation table of the

aforementioned non-GAAP metrics to their most comparable GAAP metrics. Defendants must

also disclose the line item projections that were used to calculate these metrics. Such projections

are necessary to make the non-GAAP projections included in the Proxy Statement not misleading.

       56.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Livongo shareholders.

             2. Material Omissions Concerning Morgan Stanley’s Financial Analyses

       57.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Morgan Stanley.

       58.      The Proxy Statement fails to plainly disclose the projected synergies anticipated

from the merger that were prepared by the managements of Livongo and Teladoc and used by

Morgan Stanley in its analyses. See Proxy Statement at 107.

       59.      The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Livongo Discounted Cash Flow Analysis”: (1) all unlevered free cash flows used and all

underlying line items; (2) the Livongo street case estimates used in the analysis; (3) the terminal

values for Livongo; (4) the individual inputs and assumptions underlying the (i) discount rates



3
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Sept. 17, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                               18
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 19 of 27 PageID #: 19




ranging from 8.3% to 10.2% and (ii) the perpetual growth rates of 2.5% to 3.5%; (5) the estimates

of net operating loss and tax credit carryforwards; and (6) the net debt of Livongo. 4

       60.     The Proxy Statement fails to disclose the following concerning Morgan Stanley’s

“Teladoc Discounted Cash Flow Analysis”: (1) all unlevered free cash flows used and all

underlying line items; (2) the Teladoc street case estimates used in the analysis; (3) the terminal

values for Teladoc; (4) the individual inputs and assumptions underlying the (i) discount rates

ranging from 7.3% to 8.2% and (ii) the perpetual growth rates of 2.5% to 3.5%; (5) the estimates

for net operating loss and tax credit carryforwards; and (6) the net debt of Teladoc. 5

       61.     Morgan Stanley’s analyses rely heavily on the Livongo and Teladoc “street cases.” 6

Morgan Stanley’s analyses using street case forecasts generally paint a less optimistic picture of

Livongo’s and Teladoc’s financial and business prospects than Morgan Stanley’s analyses of the

Plan A projections, Plan B projections, Case 1 forecasts, and Case 2 forecasts. See Proxy Statement

at 109-117. It is unclear from the “Opinion of Livongo’s Financial Advisor” section of the Proxy

Statement why Morgan Stanley included the Livongo and Teladoc “street cases” in its analyses at

all. There, the Proxy Statement provides no explanation as to how the street case forecasts were

calculated or why they warrant analyzation by Morgan Stanley. Notably, the street case forecasts



4
  The Proxy Statement provides that “[t]he estimated unlevered free cash flow estimates for
calendar years 2023 through 2030 for each of the Livongo street case and the Livongo
management projections were based on extrapolations reviewed and approved for Morgan
Stanley's use by Livongo management as of August 4, 2020.” See Proxy Statement at 113.
5
 The Proxy Statement provides that “the estimated unlevered free cash flow for calendar years
2023 through 2030 for the Teladoc street case and each of the Teladoc management projections
were extrapolated and approved for Morgan Stanley’s use by Livongo management as of
August 4, 2020.” See Proxy Statement at 113.
6
  The Proxy Statement provides that “Morgan Stanley also used and relied upon certain financial
projections based on Wall Street research reports as of August 4, 2020, which are referred to as
the Livongo and Teladoc street cases.” See Proxy Statement at 108.

                                                19
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 20 of 27 PageID #: 20




have the effect of making the merger consideration seem more favorable, enticing Livongo

shareholders to approve the Proposed Transaction. The street case forecasts must therefore be

disclosed, including a numerical and qualitative summary of their underlying assumptions and a

description of why such forecasts are relevant. 7 The omission of this information renders the Proxy

Statement materially misleading, particularly in light of the fact that: (i) Livongo’s stock price fell

on August 5, 2020 after the Proposed Transaction was announced; (ii) Livongo shareholders stand

to receive a modest 10% premium in connection with the Proposed Transaction, per the Proxy

Statement; (iii) the merger consideration had to be increased last minute to account for Livongo’s

rising stock price from July 27, 2020 to August 4, 2020 (33% rise) before the Proposed Transaction

was announced; and (iv) the Board’s concern in July and August 2020 that Livongo shareholders

receive a “reasonable premium” for their shares so that the market would view the Proposed

Transaction favorably.

       62.     With respect to Morgan Stanley’s “Precedent Transaction Multiples Analysis,” the

Proxy Statement fails to disclose the individual multiples and financial metrics for all of the

companies and transactions observed by Morgan Stanley in its analysis. 8




7
  While the “Background of the Merger” section describes a set of Livongo financial projections
that were “based on current Wall Street consensus estimates (which did not reflect Livongo’s
second quarter earnings announcement and the financial guidance management expected to
include therein),” it is unclear whether the description of these projections refer to the Livongo
and Teladoc “street cases” that are referenced throughout the “Opinion of Livongo’s Financial
Advisor” section. See Proxy Statement at 87, 108. Livongo shareholders should not have to go on
a scavenger hunt through all sections of the several hundred-page Proxy Statement and draw
inferences to understand the significance and meaning of the Livongo and Teladoc “street cases.”
This further supports disclosure of the street case projections, their underlying assumptions, and
a more specific qualitative explanation of what they are. Defendants’ failure to disclose this
information renders the Proxy Statement misleading.
8
  By contrast, the Company disclosed the premiums paid in the transactions listed in Morgan
Stanley’s “Precedent Transaction Premiums Analysis.” See Proxy Statement at 115.

                                                 20
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 21 of 27 PageID #: 21




        63.      With respect to Morgan Stanley’s “Analyst Price Targets” analyses, the Proxy

Statement fails to disclose: (1) the price targets for Livongo and Teladoc that were observed by

Morgan Stanley; and (2) the sources thereof.

        64.      With respect to Morgan Stanley’s “Livongo Discounted Equity Value Analysis” and

“Teladoc Discounted Equity Value Analysis,” the Proxy Statement fails to disclose the individual

inputs and assumptions underlying the discount rates of 9.4% and 7.5%.

        65.      The valuation methods, underlying assumptions, and key inputs used by

Morgan Stanley in rendering its purported fairness opinion must be fairly disclosed to Livongo

shareholders. The description of Morgan Stanley’s fairness opinion and analyses, however, fails

to include key inputs and assumptions underlying those analyses. Without the information

described above, Livongo shareholders are unable to fully understand Morgan Stanley’s fairness

opinion and analyses, and are thus unable to determine how much weight, if any, to place on them

in determining whether to vote for or against the Proposed Transaction. This omitted information,

if disclosed, would significantly alter the total mix of information available to Livongo

shareholders.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Morgan Stanley

        66.      The Proxy Statement omits material information concerning potential conflicts of

interest involving Morgan Stanley.

        67.      The Proxy Statement provides that Morgan Stanley and its affiliates have provided

“financing services to Livongo, and have received aggregate fees of approximately $10 million to

$20 million in connection with such services.” See Proxy Statement at 120. But the Proxy

Statement fails to disclose: (i) the timing and nature of all services Morgan Stanley and its affiliates

have provided to the Company and its affiliates, including, but not limited to, advisory and


                                                  21
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 22 of 27 PageID #: 22




investment banking services; and (ii) the compensation received for such services.

       68.     Morgan Stanley was “a lead underwriter of the company’s initial public offering

[in July 2019], secondary offering [in December 2019], and convertible debt offering [in 2020],”

Proxy Statement at 80, yet the Proxy Statement does not plainly provide the amount of fees Morgan

Stanley received in connection with each of these services.

       69.     The Proxy Statement fails to disclose whether and to what extent Morgan Stanley

provided services to Teladoc and its affiliates, as well as the compensation Morgan Stanley

received.

       70.     The Proxy Statement discloses that Livongo agreed to pay Morgan Stanley

approximately $106 million in fees in connection with the Proposed Transaction, $21 million of

which was payable and the remaining portion of which is due upon consummation of the merger.

See Proxy Statement at 119. Further, Livongo may “pay Morgan Stanley an additional

discretionary fee of up to approximately $11 million contingent upon, and subject to, the

consummation of the merger.” Id.

       71.     The Proxy Statement, however, fails to disclose the circumstances under which

Livongo would pay the $11 million fee to Morgan Stanley.

       72.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       73.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Livongo shareholders.



                                                22
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 23 of 27 PageID #: 23




              4. Material Omissions Concerning the Background of the Proposed Transaction

        74.      The Proxy Statement omits material information concerning the background and

circumstances leading up to the Proposed Transaction.

        75.      The cash component of the $11.33 for each Livongo share consists of a special cash

dividend of $7.09 per share to be paid by Livongo and $4.24 per share to be paid by Teladoc.

        76.      The Proxy Statement fails to sufficiently disclose how Teladoc is funding its

payment of the cash consideration, including whether Teladoc obtained debt financing and whether

any financial advisor involved in the Proposed Transaction is a participant or has a role in

providing such debt financing.

        77.      The Proxy Statement provides that “Livongo may fund a portion of the special

dividend through a loan or the sale of certain marketable securities or other assets held by Livongo

at fair market value prior to the closing of the merger.” See Proxy Statement at 79. The Proxy

Statement, however, fails to disclose the sources and terms of any potential loans, including

whether any financial advisor involved in the Proposed Transaction will be providing the loan.

        78.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Livongo shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants

        79.      Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        80.      During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of

                                                 23
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 24 of 27 PageID #: 24




the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       81.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       82.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       83.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       84.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       85.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       86.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

Statement filed with the SEC, they had the power to and did influence and control, directly or

                                                24
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 25 of 27 PageID #: 25




indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       87.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       88.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, those

Individual Defendants were directly involved in the making of the Proxy Statement.

       89.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       90.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.



                                                 25
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 26 of 27 PageID #: 26




       91.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                               26
Case 1:20-cv-04362-FB-JO Document 1 Filed 09/17/20 Page 27 of 27 PageID #: 27




Dated: September 17, 2020                 Respectfully submitted,

                                          HALPER SADEH LLP

                                          By: /s/ Daniel Sadeh
                                          Daniel Sadeh, Esq.
                                          Zachary Halper, Esq. (to be admitted pro hac
                                          vice)
                                          667 Madison Avenue, 5th Floor
                                          New York, NY 10065
                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                          Counsel for Plaintiff




                                     27
